IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             : NO. 445
                                   :
         AMENDMENT OF RULE 1921 OF : JUDICIAL ADMINISTRATION DOCKET
         THE RULES OF JUDICIAL     :
         ADMINISTRATION            :
                                   :
                                   :
                                   :
                                   :
                                   :


                                       ORDER

PER CURIAM

      AND NOW, this 7TH day of April, 2015, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rule 1921 of the Rules of Judicial
Administration is amended in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendment is found to be in the
interests of justice and efficient administration.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b) and
shall be effective immediately.